Title: Caesar A. Rodney to Thomas Jefferson, 8 August 1818
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            Wilmington 
              Aug. 8th 1818
          
          On my return home, after an absence of many months, I am naturally led to enquire, after the health & happiness, of those, who are the constant objects of my respect regard & solicitude. Among the first in my affections, is the sincere & uniform friend of my youth to whom I have always been personally & politically attached.
          The people, of S. America whom I have lately visited, resemble in appearance, character & manners, those of our own country. I was most agreeably disappointed with the prospect I beheld A fine soil, a most delightful climate and an amiable humane & brave population. The improvements have been as rapid as circumstances will permit.  A system of moderation however prevails. They appear to avoid the excesses of the French Revolution, which really operates as a bloody buoy warning them of the dangers.
          I am now occupied in preparing a report on the subject of that country, which I expect to take on to Washington in the month of October. And I do flatter myself with the prospect of once more paying my respects to the best of friends.
          With every sentiment of esteem affection & gratitude I remain Dear Sir
          
            Yours Most Sincerely & Truly
            C A. Rodney
          
        